In concurring with the majority, I recognize a distinction between the case sub judice and Ketzel v. Ketzel (May 1, 1989), Warren App. No. CA88-08-062, unreported, 1989 WL 42998, in that in the case sub judice, appellee by motion demanded the relief which the trial court granted. He failed, however, to serve the notice of his motion in the manner specified by Civ.R. 75(I), but appellant failed to object to the manner of service. Thus, since service can be waived and by appellant's inaction was waived in this case, the issue was before the trial court. However, in Ketzel, supra, no motion for increased child supportwas pending; thus there was nothing before the trial court to confer jurisdiction to consider the question of increased child support. Consequently, in Ketzel, appellant could not waive anything.